Citation Nr: 0513433	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  04-06 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an effective date prior to February 11, 2002, 
for the award of Department of Veterans Affairs (VA) death 
pension benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1972.  He died in January 1993, and the appellant 
is his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 
determination of the Newark VA Regional Office (RO), which 
awarded the appellant VA death pension benefits, effective 
February 11, 2002.  The appellant seeks an earlier effective 
date.  In December 2004, she appeared before the undersigned 
at a Travel Board hearing at the RO.  


FINDING OF FACT

The appellant's initial claim for VA death pension benefits 
is reasonably shown to have been received by VA on August 7, 
2001.  


CONCLUSION OF LAW

An effective date of August 7, 2001, is warranted for the 
award of VA death pension benefits.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a),  
3.159, 3.326(a).  The VCAA applies in the instant case.  
However, as the decision below constitutes a full grant of 
the claim being addressed, the appellant is not prejudiced by 
Board review at this point, and there is no need to belabor 
the impact of the VCAA on this claim.  Significantly, notice 
on the "downstream" issue of an earlier effective date was 
properly given via a statement of the case.  See VAOPGCPREC 
8-2003 (Dec. 2003).  

Background

Essentially, the appellant contends that the effective date 
for her award of death pension benefits should be August 7, 
2001, the date shown on a photocopy of a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child) 
that she allegedly submitted to VA, but which was not 
associated with the claims folder.  

In a June 2002 written statement, the appellant reported that 
she first filed an application for VA death pension benefits 
in August 2001, and that in January 2002, she telephoned VA 
to check the status of her claim, as VA personnel allegedly 
informed her that her application may take 5 to 6 months to 
process.  In that telephone conversation she was apparently 
told that her application had been received, and to "call 
back" in approximately two weeks.  When she telephoned again 
to check on her claim, VA personnel told her that her 
original application could not be found, and that she should 
submit a new VA Form 21-534 that would be mailed to her.  She 
reports that she was also told to submit a photocopy of the 
August 2001 application for death pension benefits with her 
second application, and that if she did so she "would be 
paid from that date . . . ."  

Of record is a VA Form 21-534 signed by the appellant and 
dated February 5, 2002.  The application bears a date-stamp 
indicating that it was received by VA on February 11, 2002.  
In the "remarks" section of the application, the appellant 
wrote, "I found I did have a copy of my first application so 
I am sending you that as well."  As per the instructions she 
allegedly received from VA, the appellant furnished, along 
with the application received by VA in February 2002, a 
photocopy of a VA Form 21-534 that bears her handwritten date 
of August 7, 2001.  The application signed and dated by the 
appellant in August 2001 does not bear a VA date stamp.  

In a May 2002 letter informing the appellant of the decision 
now on appeal, VA advised the appellant that "[w]e made a 
decision on your claim received February 11, 2002."  The 
letter went on to advise her the she was awarded VA death 
pension benefits, effective February 11, 2002 (as that was 
the date VA received her application for such benefits), and 
that payment of her benefits would begin March 1, 2002.  

At her personal hearing before the undersigned, the appellant 
testified that when she initially contacted VA to obtain an 
application for death pension benefits, she was told that she 
would be sent a VA Form 21-534 to complete, and that she 
should make a copy of it, "just in case," before returning 
it to VA.  She reiterated that she was told it would take 
approximately six months to process her claim, and that when 
she called in mid-January 2002 to check on the status of her 
claim, she was told to call back at the end of January 2002.  
When she telephoned again as directed, she was "informed 
that they couldn't find the application," and she was told 
"[w]e'll send you another application.  If you have a copy 
of the first one, send us a copy along with the second 
application and we'll start your benefits from that date."  
She also testified that, in regard to her disagreement with 
the effective date assigned, she was told by VA:  "I 
wouldn't bother with it because you probably won't get it 
because it has to be stamped, showing that we received it.  
You don't have any record of that."  

Legal Criteria and Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  

The effective date for death benefits claims received on or 
after October 1, 1984, is the date of VA receipt of the 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(1).  Once an effective date for an award of VA 
death benefits is established, actual payment of monetary 
benefits may not begin until the first day of the next 
calendar month.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. 
§ 3.31 (2004).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).  

What is at stake in this appeal is approximately six months 
of additional VA death pension benefits.  The RO has granted 
the benefit effective March 1, 2002, based on a finding the 
appellant's claim was received February 11, 2002.  The 
appellant argues, essentially, that the payments should begin 
effective September 1, 2001, because her initial claim for VA 
death pension benefits was dated August 7, 2001, and that is 
the month in which she submitted her initial claim for death 
pension benefits to VA.  As outlined above, she testified 
that when she telephoned VA in January 2002 to check the 
status of her August 2001 application, she was informed that 
her August 2001 application could not be found.  VA then sent 
her a new application, which she was asked to complete and 
submit, along with a photocopy of the August 2001 
application.  She testified that she was expressly informed 
that "[i]f you have a copy of the first one, send us a copy 
along with the second application and we'll start your 
benefits from that date."  

The Board finds the appellant's explanation plausible and 
consistent with the evidentiary record.  Particularly 
significant in this regard is that in her "second" 
application for death pension benefits, the appellant wrote, 
"I found I did have a copy of my first application so I am 
sending you that as well."  Furthermore, she furnished a 
photocopy of her "first" application for death benefits as 
an attachment to her "second" application for death 
benefits.  She would have had no reason to do so had she not 
been informed that such could be to her benefit.  The Board 
finds this persuasive of the appellant's testimony that she 
spoke with VA personnel prior to filing her "second" 
application, and was instructed to attach of a copy of her 
"first" application (VA Form 21-534) to verify that she had 
applied for VA death pension benefits on August 7, 2001.  
There is no reason to doubt the credibility of the 
appellant's sworn testimony, it is entirely plausible and 
consistent with the record. Regarding the appellant being 
advised that her copy of the August 7, 2001 application did 
not support her claim for an earlier effective date because 
it was not date stamped, the Board notes that there would be 
no reason for a copy that the appellant received for her own 
record to be date-stamped received by V.A.  

In light of the foregoing, the Board finds that it is 
reasonably shown that the appellant's claim for VA death 
pension benefits was received by VA on August 7, 2001, 
entitling her to payment of the award based on such claim 
from September 1, 2001.  


ORDER

An effective date of August 7, 2001, for the award of death 
pension benefits is granted, subject to the regulations 
governing payment of monetary benefits.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


